Case: 1:19-cv-02170 Document #: 676 Filed: 12/27/19 Page 1 of 6 PageID #:17623




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


IN RE ETHIOPIAN AIRLINES FLIGHT
ET 302 CRASH                                     Lead Case No.: 19-cv-02170

                                                 NOTICE OF ADOPTION OF MASTER
KONJIT SHAFI BALEKER, Individually as            COMPLAINT
Surviving Dependent Sibling and as Special
Administrator of the Estate of SINTAYEHU
SHAFI BALEKER, Deceased, and on behalf           This Filing Relates to: Case No. 19-cv-07754
of all Surviving Beneficiaries,

      Plaintiff,                                 DEMAND FOR JURY TRIAL

      v.

THE BOEING COMPANY, a Delaware
corporation;
ROSEMOUNT AREOSPACE, INC., a
Delaware corporation;
ROCKWELL COLLINS, INC., a Delaware
corporation,

      Defendants.




                                             1
     Case: 1:19-cv-02170 Document #: 676 Filed: 12/27/19 Page 2 of 6 PageID #:17623



         Plaintiff, KONJIT SHAFI BALEKER, Individually as Surviving Dependent Sibling

and as Special Administrator of the Estate of SINTAYEHU SHAFI BALEKER, Deceased, and

on behalf of all Surviving Beneficiaries, complains of the Defendants and each of them, as

follows:

1.       Plaintiff refers to and incorporates herein by reference the Master Complaint, and any

and all later amendments thereto, filed in IN RE ETHIOPIAN AIRLINES FLIGHT ET 302

CRASH, as though fully set forth herein. Plaintiff hereby adopts the Master Complaint and

agrees to be bound by any rulings with respect to the pleadings of the Master Complaint.
2.       Plaintiff adopts each of the general allegations of the Master Complaint except for those
paragraph numbers set forth here, if any: N/A.

                              CLAIMS AGAINST DEFENDANTS

3.       Plaintiff brings those Counts, as applicable, against each of the Defendants in the

Master Complaint checked below:

☒        THE BOEING COMPANY

☒        ROSEMOUNT AEROSPACE, INC.

☒        ROCKWELL COLLINS, INC.

4.       Plaintiff incorporates by reference each of the Counts in the Master Complaint checked

below:
As against THE BOEING COMPANY:

☒        Count One for Negligence

☒        Count Two for Breach of Warranty

☒        Count Three for Strict Liability

☒        Count Four for Failure to Warn

As against ROSEMOUNT AEROSPACE, INC.:

☒        Count Five for Negligence

☒        Count Six for Strict Liability
☒        Count Seven for Breach of Warranty


                                                  2
     Case: 1:19-cv-02170 Document #: 676 Filed: 12/27/19 Page 3 of 6 PageID #:17623




As against ROCKWELL COLLINS, INC.:

☒        Count Eight for Negligence

☒        Count Nine for Strict Liability

☒        Count Ten for Breach of Warranty

                                PLAINTIFF’S INFORMATION:

4.       Decedent, SINTAYEHU SHAFI BALEKER, was an individual who was killed in the

         crash of Ethiopian Airlines Flight ET 302 on March 10, 2019.

5.       The following Plaintiff is an heir, beneficiary, and/or next of kin of Decedent, or other
         persons entitled to bring an action for the wrongful death of Decedent, and bring the

         causes of action alleged herein:

         KONJIT SHAFI BALEKER

6.       Plaintiff is a resident of Ethiopia. Plaintiff’s decedent was a resident of Ethiopia.

7.       Decedent’s Estate is represented in the following capacity:

☒        Plaintiff, KONJIT SHAFI BALEKER, is the Special Administrator of the Estate of

         Decedent and is authorized to bring an action on behalf of the Decedent. Plaintiff was

         appointed as the Decedent’s Special Administrator on November 22, 2019.

☒        Other (please describe):

         Decedent’s brother, Liul Shafi Baleker, was appointed by the Federal First Instance
         Court, Bole 5th Civil Bench, in Ethiopia to address matters concerning Decedent’s

         Estate.



                                     PLAINTIFF’S DAMAGES:

8.       Plaintiff(s) requests the relief checked below:

         All past and future general and compensatory damages in an amount according to proof

at trial, including the following:




                                                   3
    Case: 1:19-cv-02170 Document #: 676 Filed: 12/27/19 Page 4 of 6 PageID #:17623



☒       For Decedent’s conscious and physical pain and suffering, fright and terror, fear of

        impending and imminent death, mental anguish, and emotional distress, in an amount

        according to proof at trial.

☒       For past and future loss of support and services in money or in kind, in an amount

        according to proof at trial.

☒       For past and future loss of consortium, love, companionship, comfort, care, assistance,

        protection, affection, society, moral support, training, advice, tutelage, and guidance, in

        an amount according to proof at trial.

☒       For past and future grief, emotional distress, and sorrow, in an amount according to
        proof at trial.

☒       For funeral expenses, burial expenses, estate administration expenses, and other related

        expenses in an amount according to proof at trial.

☒       For expenses for the identification and/or transportation of Decedent’s remains,

        according to proof at trial.

☒       For all property losses, in an amount according to proof at trial.

☒       For attorneys’ fees, costs and other damages as permitted under applicable laws.

☒       For punitive and exemplary damages in an amount according to proof at trial;

☒       For pre- and post-judgment interest on all damages as allowed by the law.

☒       For all costs of suit incurred herein.
☒       For such other and further relief as the Court shall deem just and proper.
☐       Other (specify):
        ____________________________________________________________________________

        ____________________________________________________________________________



                            ADDITIONAL ALLEGATIONS, IF ANY
        9.      Sintayehu Shafi Baleker was born on October 4, 1987 and died in the crash of
ET302 on March 10, 2019 at age 31. Sintayehu is survived by his sister, Plaintiff Konjit Shafi

Baleker, his father, Shafi Baleker Ibrahim, his mother, Mintwab Mitku Biru, and his brothers,

                                                  4
  Case: 1:19-cv-02170 Document #: 676 Filed: 12/27/19 Page 5 of 6 PageID #:17623



Liul Shafi Baleker and Wasihun Shafi Baleker. He was traveling to Kenya to participate in the

Diagnosis Master Technician 2019 Recertification Course at the Toyota Kenya Academy,

which was scheduled for March 11-15, 2019. Sintayehu was a top student in primary and

secondary school. He then trained as an automobile mechanic at Assela TVET College,

receiving several degrees, including a Diploma in 2007 as an Advanced Auto Mechanic

Technician. He graduated first in his class. He was hired by the Motor & Engineering

Company of Ethiopia Limited (MOENCO) starting as an Apprentice Technician in 2007. He

completed his apprenticeship in 2009 and worked his way up through the ranks of the company

from a junior auto electrician until he became MOENCO’s Assistant Training Manager and
one of the most highly skilled Master Technicians at the firm, where he was the only Toyota-

Certified Core Training Instructor. His excellent work was regularly recognized at MOENCO,

where he received multiple awards, including the 2016 CEO Gold Standard Award. While

working at MOENCO, Sintayehu returned to school and in 2017 earned a Bachelor of Science

Degree in Mechanical Engineering from Addis Ababa University.

       Sintayehu was the youngest child in his family. The family struggled financially,

especially after Sintayehu’s father lost his business. When Sintayehu completed his training

and got a full time job, he became the primary source of income for the entire family, which

moved from Nazareth, Ethiopia to Addis Ababa after Sintayehu became the family

breadwinner. Sintayehu paid all the expenses for his parents and siblings, including not only
housing and food, but also education costs and many other essential expenses. Sintayehu also

partially supported his Aunt and Uncle, who required his financial support for their survival. In

addition to his financial support, Sintayehu provided substantial services to his family. But

most importantly, Sintayehu provided the family with his absolute love and affection, and they

returned that love in kind. This loss of Sintayehu’s love is his family’s greatest loss.

       Sintayehu’s death, the manner in which he died, and the causes of his death have

caused his family members severe grief, mental harm, and even physical harm, for which they
have sought medical attention.


                                                  5
  Case: 1:19-cv-02170 Document #: 676 Filed: 12/27/19 Page 6 of 6 PageID #:17623




                                  DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury as to all claims in this action.


Dated: New York, New York
       December 27, 2019
                                                      /s/ Justin T. Green
                                               ______________________________
                                               One of the Attorneys for the Plaintiff



KREINDLER & KREINDLER LLP

Justin T. Green
jgreen@kreindler.com
Anthony Tarricone, Esq.
atarricone@kreindler.com
Brian J. Alexander
balexander@kreindler.com
Daniel O. Rose
drose@kreindler.com
Megan W. Benett
mbenett@kreindler.com
Andrew J. Maloney III
amaloney@kreindler.com
Erin R. Applebaum
eapplebaum@kreindler.com
750 Third Avenue
New York, NY 10017-5590
(212) 687-8181
(212) 972-9432 (Fax)


POWER, ROGERS & SMITH LLP

Todd A. Smith
tsmith@prslaw.com
Brian LaCien
blacien@prslaw.com
70 West Madison, Suite 5500
Chicago, IL 60602
(312) 236-9381
(312) 236-0920 (Fax)


                                                  6
